DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:
Line 6, which reads “the conductor array having an first cylinder…” should read “the conductor array having a first cylinder…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the opening in the bottom wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreutzer (US-6848392-B1).
Regarding claim 1, Kreutzer discloses (figure 1) an electric shock system, comprising:
a main body (10) having a top wall (19), a side wall (18), and an open bottom (space between 17 and 11);
a battery disposed (24) within the main body; and
a conductor array (21, 22, 23, 25) (see figure 2) connected to the battery and associated with the main body, wherein the conductor array is configured to provide a first shock and a second shock to an insect traveling along a path within the main body between the side wall and a plane (22) extending through a center of the top wall (column 1, lines 58-67 – column 2, lines 1-6; column 4, lines 26-47) wherein if an insect is stunned and not killed, the conductor array can deliver a second shock to the insect) (column 6, lines 45-51).
Regarding claim 2, Kreutzer discloses an electric shock system wherein the conductor array is positioned in relation to the main body and adapted to force an insect to cross over the conductor array (see figure 1) (column 6, lines 45-51).
Regarding claim 4, Kreutzer discloses an electric shock system wherein the conductor array is positioned within the main body (see figure 1).
Regarding claim 5, Kreutzer discloses an electric shock system comprising a removable bottom wall (11) with an opening attached to the side wall (space between 17 and 11)
Regarding claim 8, Kreutzer discloses an electric shock system further comprising a shaft (22) that extends through the main body. 
Regarding claim 9, Kreutzer discloses an electric shock system wherein a battery holder is connected to a shaft (46) (see figure 6). 
Regarding claim 10, Kreutzer discloses an electric shock system wherein a bottom wall (11) is removably connected (by 22 and 19) to the side wall (18). 
Regarding claim 11, Kreutzer discloses an electric shock system wherein the conductor array includes a first cylinder (23) and a second cylinder (23) separated by an insulating material (21) (see figure 3).
Regarding claim 14, Kreutzer discloses an electric shock system comprising:
	a main body (10) having a top wall (19), a side wall (18), and an open bottom (space between 17 and 11); and
21, 22, 23, 25) (see figure 2) connected to a battery and is configured to force an insect along a defined path along the conductor array such that the insect is provided a first shock that is configured to create a retreat response in the insect and a second shock that is configured to create the retreat response in the insect (wherein if an insect is stunned and not killed, the conductor can deliver a second shock to the insect) (column 6, lines 45-51);
	wherein the conductor array is configured to provide the first shock and the second shock to the insect raveling along a path within the main body between the side wall and a plane (22) extending through a center of the top wall (column 1, lines 58-67 – column 2, lines 1-6; column 4, lines 26-47) (see figure 1).
	Regarding claim 17, Kreutzer discloses an electric shock system wherein the conductor array is a cylinder having at least two wires (25) wrapped around the cylinder in space relation (23) (see figures 2 and 3), wherein the at least two wires have alternate polarity such that the at least two wires are configured to provide a shock (column 4, lines 26-48). 
	Regarding claim 18, Kreutzer discloses an electric shock system wherein the conductor array is configured to provide the first shock as the insect crosses a top of the conductor array and a second shock as the insect crosses a bottom of the conductor array (wherein if an insect is stunned and not killed, the conductor can deliver a second shock to the insect) (column 6, lines 45-51). 
	Regarding claim 19, Kreutzer discloses an electric shock system wherein the conductor array includes a first cylinder (23) and a second cylinder (23) separated by an insulating material (21) that is sandwiched between the first cylinder and the second cylinder (see figures 2 and 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzer (US-6848392-B1) in view of Perkins (US-3979854-A).
Regarding claim 6, Kreutzer does not disclose an electric shock system further comprising a first hook connected to the top wall. Perkins teaches an apparatus that deters insects (figure 4) comprising a first hook (67) connected to a top wall (54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kreutzer with the first hook as disclosed by Perkins for the benefit of suspending a bird feeder from an apparatus that deters insects to protect the bird feeder from the insects (Perkins: column 4, lines 15-17). 
	
Regarding claim 7, Kreutzer discloses an electric shock system further comprising a battery holder (see figure 7). Kreutzer does not disclose a second hook connected to the battery holder and that extends through an opening in a bottom wall. Perkins teaches an apparatus that deters insects (figure 4) 63) extending through an opening (29) in a bottom wall (column 3, lines 12-33). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kreutzer with the second hook as disclosed by Perkins for the benefit of suspending a bird feeder from an apparatus that deters insects to protect the bird feeder from the insects (Perkins: column 4, lines 15-17). 
Kreutzer as modified above in view of Perkins does not teach that the second hook is connected to the battery holder; however, it would have been an obvious matter of design choice to have made the second hook connect to the battery holder, since applicant has not disclosed that connecting the second hook to the battery holder solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a second hook not connected to a battery holder. This would be done for the benefit of securing the second hook to an appropriate structure, thus allowing the hook to support the desired weight.
	Regarding claim 12, Kreutzer does not disclose an electric shock system wherein the main body is connected to a top of a bird feeding device. Perkins teaches an apparatus that deters insects wherein the main body (10) is connected to a top of a bird feeding device (column 4, lines 5-17). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kreutzer with the attached bird feeding device as disclosed by Perkins for the benefit of utilizing an apparatus that deters insects to protect a bird feeder from the insects (Perkins: column 4, lines 15-17).
	Regarding claim 15, Kreutzer does not disclose an electric shock system wherein the main body is connected to a first hanging mechanism and a second hanging mechanism and the conductor array is positioned between the first hanging mechanism and the second hanging mechanism. Perkins teaches an apparatus that deters insects wherein the main body (10) is connected to a first hanging mechanism 67) and a second hanging mechanism (63) and the apparatus that deters insects (10) is positioned between the first hanging mechanism and the second hanging mechanism (see figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kreutzer with the apparatus that deters insects between a first and second hanging mechanism as disclosed by Perkins for the benefit of utilizing an apparatus that deters insects to protect a bird feeder from the insects (Perkins: column 4, lines 15-17). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzer (US-6848392-B1) in view of Boaz (US-5191857-A).
Regarding claim 13, Kreutzer does not disclose an electric shock system wherein the main body is connected to the bottom of a bird feeding device. Boaz teaches an electric shock system wherein the main body (50) is connected to the bottom of a bird feeding device (70) (see figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kreutzer with the attached bird feeding device as disclosed by Boaz for the benefit of protecting a bird feeder on a pole from animals climbing the pole (column 4, lines 42-66).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzer (US-6848392-B1).
Regarding claim 16, Kreutzer discloses an electric shock system wherein the insulating material (22) is positioned between the first cylinder and the second cylinder (23). Kreutzer does not disclose that 
Regarding claim 20, Kreutzer discloses an electric shock system comprising:
a main body (10) having a top wall (19), a side wall (18), and a bottom (11) with an opening (space between 17 and 11);
a battery holder (see figure 7);
a conductor array (21, 22, 23, 25) (see figure 2) connected to the top wall that extends downwardly between the battery holder and the sidewall (see figure 7);
the conductor array having a first and second cylinder (23) with insulating material (21) positioned between the first cylinder and the second cylinder (column 4, lines 26-48);
a first wire (25) connected to the first cylinder and the battery holder (column 4, lines 26-48); 
a second wire (25) connected to the second cylinder and the battery holder (column 4, lines 26-48); and 
wherein the position of the conductor array is such that wherein when an insect traverses the main body, the insect must enter an interior of the main body through the bottom and then along the conductor array at which point the conductor array is configured to provide a first shock and a second shock before the insect reaches a plane (22) extending through a center of the top wall (column 1, lines 58-67 – column 2, lines 1-6; column 4, lines 26-47) (wherein if an insect is stunned and not killed, the conductor array can deliver a second shock to the insect) (column 6, lines 45-51).

Kreutzer does not disclose that that the first cylinder is positioned within an outer diameter of a second cylinder; however, it would have been an obvious matter of design choice to have made the first cylinder positioned within a diameter of the second cylinder, since applicant has not disclosed that cylinders of different diameters solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the cylinders of the same diameter with an insulating material positioned between them as disclosed by Kreutzer. This would be done for the benefit of minimizing material costs.
Kreutzer does not disclose that the insect must travel from the bottom to along the side wall to the top wall before reaching the conductor array; however, it would have been an obvious matter of design choice to have made the insect’s travel path include the side wall and the top wall since applicant has not disclosed that the insect’s travel path solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the travel path along the bottom wall to the conductor array as disclosed by Kreutzer. This would be done for the benefit of diverting the insect further away from the undesired location. 
Response to Arguments
Applicant’s arguments, see remarks (pages 5-7), filed December 02, 2021, with respect to the rejection(s) of claim(s) 1-2 and 4-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of view of Kreutzer (US-6848392-B1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644